JOSE J. DEL REAL 312-609-7639 jdelreal@vedderprice.com October 20, 2008 Securities and Exchange Commission 100 F Street N.E. Washington, D.C.20549 Re: Wilshire Variable Insurance Trust (the “Registrant”); File No. 811-07917 To The Commission: On behalf of the Registrant, electronically transmitted herewith is the Registrant’s Registration Statement on Form N-14 relating to the issuance of shares of beneficial interest in connection with the mergers of the following funds (the “Funds”), each a series of the Registrant: Acquired Fund Acquiring Fund 2010 Aggressive Fund into 2015 Moderate Fund 2010 Conservative Fund into 2015 Moderate Fund 2010 Moderate Fund into 2015 Moderate Fund 2045 Moderate Fund into 2035 Moderate Fund Short-Term Investment Fund into Income Fund In addition, shareholders of the Funds will vote on the election of Board members to the Board of the Registrant. It is currently expected that a special meeting of shareholders of the Funds will be held in December 2008.Accordingly, we plan to mail the proxy materials to each Fund’s shareholders around November 21, 2008.The Registrant is proposing that its Registration Statement on Form N-14 become effective on November 19, 2008 pursuant to Rule 488. Please be advised that an identical filing of the Prospectus/Proxy Statementis being made on behalf of the Registrant on Schedule 14A (the “Proxy Statement”) to include other series of the Registrant notincluded as an Acquired Fundin the above proposed mergers.The purpose of the Proxy Statement is to send proxy materials to fund shareholders who will only vote on the election of Board members to the Board of the Registrant. Please direct all of your questions and/or comments regarding this filing to the undersigned at (312) 609-7639. Very truly yours, /s/ Jose J. Del Real Jose J.
